DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/04/2022 is considered and signed IDS form is attached.

Claim Objections
Claim 6 objected to because of the following informalities:  Claim 8 recites “a pressure sensitive adhesive layer” in line 3 which should be “the pressure sensitive adhesive layer”, and “a backing tape” in line 4 which should be “the backing tape”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8 recites “said first, second and third layers” in line 5 which should be “the first layer, the second layer and the third layer”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8 recites “said first, second or third layer” in lines 14-15 which should be “the first layer, the second layer or the third layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said first, second or third layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “said backing tape is selected from polyolefin, polyimide, polyester, polyethylene terephthalate (PET), or fluoro-polymer”. Given that claim 5 already recite “said backing tape is selected from polyolefin, polyimide, polyester, polyethylene terephthalate (PET), or fluoro-polymer”, claim 7 fails to further limit the subject matter of claim 5.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (US 2008/0280086 A1) in view of Hashimoto et al. (US 2005/0191456 A1).

Regarding claims 1-8, Sheridan et al. disclose a multi-layer assembly (article) comprising a release liner 8, a first layer 12 including a silicon-based pressure-sensitive adhesive composition (second layer or underfill film), a second layer 14 including an elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) and a backing 24 (backing tape), wherein the second layer and backing together read on a cover layer (see Figure 3 and paragraphs 0047 and 0126). The backing can be polyolefin (see paragraph 0129).
Sheridan et al. do not disclose the silicon-based pressure-sensitive adhesive composition (underfill film) having migratable components as presently claimed and do not disclose the elastomer-based pressure sensitive adhesive composition (pressure sensitive adhesive layer) having migratable components as presently claimed.
 Hashimoto et al. disclose a pressure sensitive adhesive layer comprising radical polymerization inhibitor (migratable component) in amount of less than 800 ppm (see paragraph 0016). If the weight of the radical polymerization inhibitor is 1000 ppm or more, the polymerization inhibition action is extreme and radiation polymerization reaction is impeded (see paragraph 0016). If the weight is too small, stability tends to drop at high temperature or in long-term storage (see paragraph 0016).
In light of motivation for using a pressure sensitive adhesive layer comprising radical polymerization inhibitor (migratable component) in amount of less than 800 ppm disclosed by Hashimoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polymerization inhibitor (migratable component) in amount of less than 800 ppm in each of silicon-based pressure-sensitive adhesive composition (second layer or underfill film) and elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) in Sheridan et al. in order to prevent polymerization inhibition action and impede of radiation polymerization reaction as well as to prevent stability to drop at high temperature or in long-term storage, and thereby arrive at the claimed invention.
Accordingly, Sheridan et al. in view of Hashimoto et al. disclose a multi-layer assembly (article) comprising silicon-based pressure-sensitive adhesive composition (second layer or underfill film) comprising polymerization inhibitor (migratable component) and elastomer-based pressure-sensitive adhesive composition (pressure sensitive adhesive layer) comprising polymerization inhibitor (migratable component). Further, the backing do not contain migratable component, i.e. backing tape having 0 ppm of migratable components (see paragraph 0014). Given that the PSA layer (pressure sensitive adhesive layer) comprises migratable component in amount of less than 800 ppm and given that backing (backing tape) do not disclose any migratable component, the cover layer comprising pressure sensitive adhesive layer and backing tape contains migratable components in amount of less than 800 ppm.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that given the admitted deficiencies of the cited documents of record, the only way in which the Action could have constructed the Section 103 rejections is by picking and choosing various elements as well as modifying other elements from the cited documents in an effort to create an after-the-fact mosaic. This approach runs afoul of well-established U.S. patent jurisprudence.
As noted above in the office action, Sheridan et al. disclose an article comprising a first layer, a second layer, a third layer, wherein the third layer comprises a cover film comprising a pressure sensitive adhesive layer and a backing tape. While Sheridan et al. do not disclose a second layer and third layer comprising migratable components, Hashimoto et al. disclose pressure sensitive adhesive layer comprising polymerization inhibitor (migratable component) in amount of less than 800 ppm in order to prevent polymerization inhibition action and impede of radiation polymerization reaction as well as to prevent stability to drop at high temperature or in long-term storage. Given that both Sheridan et al. and Hashimoto et al. disclose pressure sensitive adhesive layers and given that Hashimoto et al. provide a proper motivation for adding polymerization inhibitor (migratable component) in the pressure sensitive adhesive layer, Sheridan et al. and Hashimoto et al. are properly combinable. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In light of amendments, previous 112(b) rejections are withdrawn. However, a new 112(b) rejection is set forth above in light of amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/   Supervisory Patent Examiner, Art Unit 1787